DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1, 7, 8, 19, & 20. Claims 8 – 14 & 18 were previously withdrawn. Claims 1 – 7, 15 – 17, & 19 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  the amendment to R on page 2 omits the phrase “is a” after “R” and before “methyl radical”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 7, 15 – 17, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart et al. (U.S. Patent No. 5,844,010), in view of Gerken et al. (WO 2014/012710 A1); English translation submitted by Applicant with IDS filed 8/07/17), Pedain et al. (U.S. Patent No. 5,275,125), and Schaeffer et al. (US 2013/0089718 A1).
Burkhart et al. teach the formation of rigid polyurethane foam layers comprising polysiloxane compounds to stabilize polyurethane compositions.  The stabilizing compounds have the following formula:

    PNG
    media_image1.png
    198
    514
    media_image1.png
    Greyscale

wherein A = R1 = alkyl radical of 1 – 30 carbons, E = is a radical of 
    PNG
    media_image2.png
    52
    208
    media_image2.png
    Greyscale
, where R3 is an alkyl radical of 1 – 6 carbons, m = 2 – 4, n is 100 or less, R2 = divalent alkyl radical, f = 1, a = 3 – 200, b =1 – 10, c = d = 0 (Col. 3, Lines 6 – 61).
This equation meets Applicant’s formula (1) when R = methyl, a = 6 – 180, b = 3 – 30, R2 = R, c = d = 0, and R1 = the following polyether residue: 

    PNG
    media_image3.png
    82
    383
    media_image3.png
    Greyscale

wherein R” = alkyl group (claims 1, 7, & 19 – 20).
Foam formulation C teaches 2 parts by weight stabilizer (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60) (claims 1, 3 & 16).  Furthermore, formulation C contains a polyol component, an amine catalyst, and polymeric diisocyanate prepolymer for producing the porous polyurethane layer (claim 6).
Burkhart et al. teach single embodiment of the polyurethane foam which has a thickness of 3.5 cm (35 mm) (Col. 16, Line 66).  However, Burkhart et al. fail to teach any limits on the thickness or intended use of the polyurethane foam layer.  
Gerken et al. teach a textile carrier layer, a polyurethane intermediate layer, a polyurethane corner layer for artificial leather (pg. 1).  The polyurethane interlayer has a thickness of 50 – 1000 µm (0.05 – 1 mm), preferably 150 – 750 µm (0.15 – 0.75 mm).  The polyurethane corner layer has a thickness of 20 – 1000 µm (0.02 – 1 mm), preferably 40 – 400 µm (0.04 – 0.4 mm).  These thicknesses are preferred for good flexibility and processability of the composite (substrate and foam layers) (pg. 12) (claims 1 – 2, 15, & 20).
Therefore, based on the teachings of Gerken et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the rigid polyurethane having a thickness in accordance with its intended use, such as a thickness of 0.05 – 1 mm (less than 1 mm) in order to achieve the desired flexibility and processability for forming an artificial leather product.
Burkhart et al. fail to teach using chemically blocked, NCO prepolymers and cross-linkers, aliphatic and/or cycloaliphatic and/or aromatic amines having at least two primary and/or secondary amino groups for producing the porous polyurethane layer.
Pedain et al. teach a heat-curable coating composition of polyurethane for deposited on substrates such as textile sheets and leather (Col. 5, Lines 61 – 64).  The polyurethane composition is formed from a chemically block NCO pre-polymer (Col. 5, Lines 42 – 60) and a cross-linking agent, which comprises cycloaliphatic amines having at least two primary amino groups for producing porous polyurethane (abstract & Col. 3, Lines 6 – 30).  This method of producing a polyurethane compositions yields relatively (claim 4 – 5 & 17), a long pot-life of spreading pastes more than two weeks after adding the crosslinking agent, high water impermeability, and easy spreading of the polyurethane material onto the substrate (Col. 3, Lines 45 – 68).
Therefore, based on the teachings of Pedain et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the method of forming the polyurethane material taught by Burkhart et al. with a method comprising chemically blocked NCO isocyanate pre-polymer and a cycloaliphatic diamine cross-linker in order to obtain a polyurethane composition that has a longer pot-life, high water impermeability, and easier to spread onto substrate surfaces.
Claim 1 defines the product by how the product was made (i.e. polyurethane formed by chemically blocked NCO pre-polymers and crosslinkers used in the presence of the silicone-containing stabilizer having the compound of formula (1)).  Thus, claims 1 1 – 3, 6 – 7, 15 – 16, & 19 – 20 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a foam composition comprising a polyurethane polymer and a silicone-containing stabilizer.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Neither Burkhart et al. nor Pedain et al. teach the density or the percentage of cells (porosity) of the foam layer or the proportion (percentage) of cells (Z).  However, Burkhart teaches optimizable foaming techniques, such as variable pressure foaming, foaming using pressurized gases or ‘forced cooling processes’ (Col. 2, Lines 37 – 48), and therefore optimizable density and porosity.
Schaeffer et al. teach a textile backing layer for cushioning (paragraph [0020]), such as for artificial leather, comprising polyurethane foam having a density between 0.75-0.95 g/cm3 (750 – 950 kg/m3) (paragraph [0023]), which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 31 to about 13, respectively, according to Applicant’s Tables 8 – 9, which overlaps with Applicant’s claimed Z range of 30 – 49 (claim 1).  This density is used for providing cushioning that is compliant, soft, and shock absorbing useful in textiles used for motor vehicles (paragraph [0020]) (claim 1).
Therefore, based on the teachings of Schaeffer et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a cushion that is compliant, soft, and shock absorbing for cushioning for leather articles used in 3, which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 31 to about 13, respectively, according to Applicant’s Tables 8 – 9, which overlaps with Applicant’s claimed Z range of 30 – 49   It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Claims 1 – 7, 15 – 17, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart et al. (U.S. Patent No. 5,844,010), in view of Gerken et al. (WO 2014/012710 A1); English translation submitted by Applicant with IDS filed 8/07/17), Pedain et al. (U.S. Patent No. 5,275,125), and Koide et al. (US 2013/0005848 A1).
Burkhart et al. teach the formation of rigid polyurethane foam layers comprising polysiloxane compounds to stabilize polyurethane compositions.  The stabilizing compounds have the following formula:

    PNG
    media_image1.png
    198
    514
    media_image1.png
    Greyscale

1 = alkyl radical of 1 – 30 carbons, E = is a radical of 
    PNG
    media_image2.png
    52
    208
    media_image2.png
    Greyscale
, where R3 is an alkyl radical of 1 – 6 carbons, m = 2 – 4, n is 100 or less, R2 = divalent alkyl radical, f = 1, a = 3 – 200, b =1 – 10, c = d = 0 (Col. 3, Lines 6 – 61).
This equation meets Applicant’s formula (1) when R = methyl, a = 6 – 180, b = 3 – 30, R2 = R, c = d = 0, and R1 = the following polyether residue: 

    PNG
    media_image3.png
    82
    383
    media_image3.png
    Greyscale

wherein R” = alkyl group (claims 1, 7, & 19 – 20).
Foam formulation C teaches 2 parts by weight stabilizer wherein the total components are (0.7 % by weight (polysiloxane) stabilizer) (Col. 16, Lines 50 – 60) (claims 1, 3 & 16).  Furthermore, formulation C contains a polyol component, an amine catalyst, and polymeric diisocyanate prepolymer for producing the porous polyurethane layer (claim 6).
Burkhart et al. teach single embodiment of the polyurethane foam which has a thickness of 3.5 cm (35 mm) (Col. 16, Line 66).  However, Burkhart et al. fail to teach any limits on the thickness or intended use of the polyurethane foam layer.  Nevertheless, Burkhart et al. fail to teach a polyurethane foam having Applicant’s claimed thickness range.
Gerken et al. teach a textile carrier layer, a polyurethane intermediate layer, a polyurethane corner layer for artificial leather (pg. 1).  The polyurethane interlayer has a thickness of 50 – 1000 µm (0.05 – 1 mm), preferably 150 – 750 µm (0.15 – 0.75 mm).  (claims 1 – 2, 15, & 20).
Therefore, based on the teachings of Gerken et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the rigid polyurethane having a thickness in accordance with its intended use, such as a thickness of 0.05 – 1 mm (less than 1 mm) in order to achieve the desired flexibility and processability for forming an artificial leather product.
Burkhart et al. fail to teach using chemically blocked, NCO prepolymers and cross-linkers, aliphatic and/or cycloaliphatic and/or aromatic amines having at least two primary and/or secondary amino groups for producing the porous polyurethane layer.
Pedain et al. teach a heat-curable coating composition of polyurethane for deposited on substrates such as textile sheets and leather (Col. 5, Lines 61 – 64).  The polyurethane composition is formed from a chemically block NCO pre-polymer (Col. 5, Lines 42 – 60) and a cross-linking agent, which comprises cycloaliphatic amines having at least two primary amino groups for producing porous polyurethane (abstract & Col. 3, Lines 6 – 30).  This method of producing a polyurethane compositions yields relatively low solvent content of 0 – 30 % by weight (Col. 3, Lines 43 – 44) (claim 4 – 5 & 17), a long pot-life of spreading pastes more than two weeks after adding the crosslinking agent, high water impermeability, and easy spreading of the polyurethane material onto the substrate (Col. 3, Lines 45 – 68).

Claim 1 defines the product by how the product was made (i.e. polyurethane formed by chemically blocked NCO pre-polymers and crosslinkers used in the presence of the silicone-containing stabilizer having the compound of formula (1)).  Thus, claims 1 1 – 3, 6 – 7, 15 – 16, & 19 – 20 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a foam composition comprising a polyurethane polymer and a silicone-containing stabilizer.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Neither Burkhart et al. nor Pedain et al. teach the density or the percentage of cells (porosity) of the foam layer or the proportion (percentage) of cells (Z).  However, Burkhart teaches optimizable foaming techniques, such as variable pressure foaming, foaming using pressurized gases or ‘forced cooling processes’ (Col. 2, Lines 37 – 48), and therefore optimizable density and porosity.
Koide et al. teach a flexible artificial leather sheet (paragraph [0002]) comprising polyurethane foam having a density between 0.2 to 0.6 g/cm3 (200 - 600 kg/m3) for a satisfactory texture (paragraph [0072]), which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 83 to about 45, respectively, according to Applicant’s Tables 8 – 9, which overlaps with Applicant’s claimed Z range of 30 – 49 (claim 1).
Therefore, based on the teachings of Koide et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form an artificial leather article with satisfactory texture by forming the material with a polyurethane foam having a density in the range of about 200 - 600 kg/m3, which is within Applicant’s claimed range of 200 – 1000 kg/m3 and would yield a Z value of about 83 to about 45, respectively, according to Applicant’s Tables 8 – 9, which overlaps with Applicant’s claimed Z range of 30 – 49   It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant argues, “Claims 1, 19, and 20 have been amended as suggested by the Office Action to overcome the 112 rejections. Withdrawal of the rejections of claims 1 – 7, 15 – 17, and 19 – 20 on 112(a) and 112(b) grounds is respectfully requested” (Remarks, Pg. 20).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to the previous rejections over 112(a) and 112(b) have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. 112(a) and 112(b) have been withdrawn. 

Applicant argues, “Claims 1 has been amended…to distinguish over Burkhart in view of Gerken and Pedain and Schaeffer, as set forth in the above rejections’ (Remarks, Pgs. 20 – 22).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, Applicant’s amended claim limitations are taught by Burkhart & Pedain.

Applicant argues, “Claim 1 has been amended as set forth above kg/m3 and a percentage of cells of from 30 to 49% as calculated by Z = (1 – ρFilm/ρBulk) x 100% to distinguish over Burkhart in view of Gerken, Pedain, and Koid as set forth in the above rejections” (Remarks, Pg. 22).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781